MEMORANDUM2
Maria Nenita Garcia Kwong (“Petitioner”) petitions for review of the final order of deportation entered by the Board of Immigration Appeals (“BIA”) on May 27, 1999. Petitioner was served with an order to show cause (“OSC”) on June 28, 1996— approximately six years after she entered the United States. At a hearing on June 27, 1997, the Immigration Judge denied Petitioner’s application for suspension of deportation because Petitioner had failed to meet the continuous physical presence requirement before being served with the OSC and thus was statutorily ineligible for suspension. On appeal, the BIA affirmed.
Petitioner contends that she was eligible for suspension of deportation and challenges the BIA’s decision that the “stop-time rule” — a new continuous physical presence requirement set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 110 Stat. 3009-625 — bars such relief in her case. Petitioner’s arguments challenging the application of the stop-time rule are foreclosed by our recent decision in Ram v. INS, 243 F.3d 510 (9th Cir.2001).
We do not consider Petitioner’s eligibility, if any, for relief under the class action pending in the district court in accordance with Barahona-Gomez v. Reno, 167 F.3d 1228 (9th Cir.1999), supplemental opinion, 236 F.3d 1115 (9th Cir.2001). Our resolution of this case does not affect any interim *613or permanent relief awarded to members of the class certified in Bamhonctr-Gomez.
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.